      Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ADRIENNE JENSEN,                       )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )               Case No. 20-2422-JWL
                                       )
UNITED STATES TENNIS                   )
ASSOCIATION AND KANSAS CITY            )
RAQUET CLUB,                           )
                      Defendants.      )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

      Plaintiff Adrienne Jensen, a former tennis player, filed a petition in Missouri state

court alleging that defendants negligently failed to protect her from her former coach’s

sexual abuse and that defendants are liable under § 1589(b) of the Trafficking Victims

Protection Reauthorization Act (“TVPRA”). The case was removed to the federal district

court in the Western District of Missouri on the basis of both diversity jurisdiction and

federal question jurisdiction. Thereafter, the case was transferred to this court under 28

U.S.C. § 1404(a).

      This matter is presently before the court on defendant United States Tennis

Association’s (“USTA”) motion to dismiss plaintiff’s complaint (doc. 6) pursuant to

Federal Rule of Civil Procedure 12(b)(6). Specifically, defendant USTA moves to dismiss

plaintiff’s negligence claim on statute of limitations grounds and moves to dismiss

plaintiff’s TVPRA claim for failure to state a claim. As will be explained, the motion is
      Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 2 of 15




denied with respect to plaintiff’s negligence claim and is granted with respect to plaintiff’s

TVPRA claim.



Applicable Standard

       In analyzing defendant USTA’s motion, the court accepts as true “all well-pleaded

factual allegations in the complaint and view[s] them in the light most favorable to the

plaintiff.” Burnett v. Mortgage Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th Cir.

2013) (citation omitted). The court then determines whether plaintiff has provided “enough

facts to state a claim to relief that is plausible on its face.” Safe Streets Alliance v.

Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017) (citations omitted). In determining the

plausibility of a claim, the court looks to the elements of the particular cause of action,

“keeping in mind that the Rule 12(b)(6) standard [does not] require a plaintiff to set forth

a prima facie case for each element.” Id. (quotations omitted). While “the nature and

specificity of the allegations required to state a plausible claim will vary based on context,”

“mere ‘labels and conclusions’ and ‘a formulaic recitation of the elements of a cause of

action’ will not suffice; a plaintiff must offer specific factual allegations to support each

claim.” Id. (citations and quotations omitted). Thus, a “claim is facially plausible if the

plaintiff has pled ‘factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.’” Id. (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).

       A statute of limitations argument ordinarily is presented as an affirmative defense;

however, the issue may be resolved on a Rule 12(b)(6) motion only where the application

                                              2
      Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 3 of 15




of the limitations period “is apparent on the face of the complaint.” Dummar v. Lummis,

543 F.3d 614, 619 (10th Cir. 2008) (citing Aldrich v. McCulloch Properties., Inc., 627 F.2d

1036, 1041 & n.4 (10th Cir. 1980)).



Background

       Consistent with the above standard, the court accepts as true the following

allegations in plaintiff’s complaint. Plaintiff began playing tennis at a young age and, in

2009, became a nationally ranked played at the age of 14. Plaintiff had aspirations to play

tennis in college and in the Olympic games. Defendant USTA is the National Governing

Body (“NGB”) for the sport of tennis in the United States. Membership in the USTA is

required for players who wish to compete in the Olympic Games and, because USTA

maintains a national ranking of tennis players, is required for playing in amateur

tournaments as well. At all pertinent times, plaintiff paid dues to the USTA and purchased

insurance from the USTA. Defendant Kansas City Racquet Club (“KCRC”) is a tennis

facility in Merriam, Kansas. Plaintiff paid membership fees and dues to defendant KCRC.

Plaintiff joined KCRC in August 2009, when she moved to Kansas City to train with Rex

Haultain, a renowned coach from New Zealand who worked at KCRC and was certified

by defendant USTA.

       The coach-athlete relationship between plaintiff and Coach Haultain began

appropriately. Plaintiff alleges that she thought highly of her coach and wanted to do

whatever she could to please him. Plaintiff alleges that Coach Haultain was aware of how

much plaintiff looked up to him and began to exploit her admiration and respect.

                                            3
       Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 4 of 15




According to plaintiff, Coach Haultain slowly and methodically groomed and manipulated

plaintiff and began creating situations where he could be alone with plaintiff. Coach

Haultain regularly took plaintiff to facilities in Kansas City and St. Louis for training and

to participate in tournaments. Neither USTA nor KCRC had a policy that prohibited Coach

Haultain from traveling alone with plaintiff.

       Toward the end of 2009, Coach Haultain began texting plaintiff during non-practice

times, often in the evenings, to praise plaintiff’s tennis skills. Throughout 2010, these text

messages increased in frequency until he was texting plaintiff, who was 15 years old at the

time, on a daily basis. In these text messages, Coach Haultain praised plaintiff’s body and

appearance and told plaintiff that he loved her and wanted to be with her forever. Plaintiff

feared that her tennis performance would suffer if she stopped training with Coach

Haultain. Every few weeks throughout 2010, Coach Haultain made increasing demands

on plaintiff, including requesting nude photos and sexual favors from her. At practice,

Coach Haultain alternated between yelling at her for perceived deficiencies in her

performance and ignoring her entirely. On those occasions, Coach Haultain continued to

text plaintiff in the evening without reference to his verbal and emotional abuse at practice.

Neither USTA nor KCRC had a policy that prohibited Coach Haultain from texting

plaintiff.

       In May 2010, plaintiff and Coach Haultain traveled to Las Vegas, Nevada for a

tournament. During the plane ride, Coach Haultain placed plaintiff’s hand on his penis

while she pretended to sleep. Plaintiff removed her hand, but Coach Haultain took her

hand and again placed it on his penis. In July 2010, plaintiff and Coach Haultain traveled

                                                4
      Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 5 of 15




to Alabama for a tournament. During that trip, Coach Haultain entered plaintiff’s hotel

room to give plaintiff a back massage. During the summer of 2010, Coach Haultain

continued to attempt to cultivate a sexual relationship with plaintiff and he complained to

her that she was not ready for a relationship. When plaintiff did not respond to his sexual

advances, Coach Haultain responded with anger at practice and then ultimately would

refuse to speak to her, forcing plaintiff to approach him in the hopes of reestablishing

communication and coaching. Plaintiff alleges that she felt immense pressure to please her

coach because his coaching and connections in the tennis world were a vital component of

her success. Neither USTA nor KCRC had any procedures in place through which plaintiff

could report sexual abuse and had no educational programming in place to aid plaintiff in

understanding what was happening to her.

       In August 2010, plaintiff traveled with her sister and Coach Haultain to San Diego,

California for a tournament. On the way to the airport, Coach Haultain showed plaintiff

pictures of his penis while her sister was in the backseat. Plaintiff felt sick to her stomach

and helpless to object because her sister was in the car. During the tournament in San

Diego, Coach Haultain told plaintiff how “hard” she made him. Plaintiff felt that her

coach’s constant harassment, attention and abuse was her fault. In the fall of 2010, plaintiff

and Coach Haultain drove together to St. Louis for a tournament. Coach Haultain stroked

plaintiff’s leg in the car and, in the evening, came into her hotel room and laid on plaintiff’s

bed. Plaintiff alleges that the pressure to perform athletically and sexually for her coach

was so extreme that she could not play in the tournament due to severe psychological stress

and that she withdrew from the tournament.

                                               5
      Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 6 of 15




       In December 2010, plaintiff and Coach Haultain traveled to Arizona for a

tournament. Coach Haultain came into her hotel room and again laid on her bed. On this

occasion, Coach Haultain sexually assaulted plaintiff by, among other things, digitally

penetrating her vagina. Plaintiff was afraid to reject his advances. Plaintiff alleges that

Coach Haultain made her promise “that she would not tell anyone what he had done.”

After the trip to Arizona, Coach Haultain continued to pursue plaintiff. Plaintiff alleges

that Coach Haultain’s sexual, verbal, physical and emotional abuse continued until his

arrest. In 2013, Coach Haultain entered a plea of guilty to solicitation of child pornography.

He was sentenced to 78 months imprisonment and was ultimately deported. Plaintiff was

unable to trust her coaches after she returned to tennis and has experienced anxiety,

depression and guilt as a result of her coach’s actions.

       Plaintiff alleges that defendants USTA and KCRC negligently failed to protect her

from Coach Haultain. With respect to defendant USTA, plaintiff alleges that the United

States Olympic Committee (“USOC”) requires all NGBs, including USTA, to train all of

its adult members, including coaches, on sexual abuse and sexual abuse prevention. She

alleges that the USOC, in 2010, commissioned a task force to prevent sexual abuse in sports

controlled by the USOC and its NGBs. The task force suggested that all NGBs, including

USTA, develop policies and procedures concerning sexual abuse, including policies

prohibiting sexual abuse, procedures for the reporting of sexual abuse and programs for

educating all members about sexual abuse. Plaintiff alleges that USTA failed to implement

any policies or procedures suggested by the task force.



                                              6
      Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 7 of 15




       Plaintiff further alleges that the sexual abuse of minors by individuals with authority

over those minors is a well-known problem in the United States, and that “calculated cover-

ups” by groups like the Catholic Church, Little League, and the Boy Scouts was national

news prior to 2010. According to plaintiff, by 2010, sexual abuse in sports controlled by

the USOC was an undeniable epidemic and major media outlets have been reporting on

sexual abuse in USOC-controlled NGBs sports since the early 1990s. Despite these well-

known problems, according to plaintiff, defendant USTA did not have a policy prohibiting

its certified coaches from being alone with children or from traveling alone with children

to tournaments it sanctioned. Defendant USTA did not have a policy prohibiting its

certified coaches from texting minor athletes. Similarly, plaintiff alleges that defendant

KCRC did not have a policy prohibiting its adult employees from being alone with children

at its facility or from traveling alone with children to tournaments. Defendant KCRC did

not have a policy prohibiting its adult employees from texting its minor members. Plaintiff

alleges that USTA did not implement a comprehensive sexual abuse prevention program

until 2014.



Statute of Limitations

       In its motion to dismiss, defendant USTA contends that plaintiff’s negligence claim

is barred by Kansas’s three-year statute of limitations. See K.S.A. § 60-523(a) (no action

for recovery of damages suffered as a result of childhood sexual abuse shall be commenced

more than 3 years after the date the person turns eighteen or more than 3 years from the

date the person discovers or reasonable should have discovered that the injury was caused

                                              7
      Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 8 of 15




by childhood sexual abuse, whichever occurs later). According to defendant, the statute of

limitations began running in October 2013, when plaintiff, already eighteen years of age,

testified at her coach’s sentencing hearing about the nature and extent of the injuries she

suffered as a result of his abuse. Plaintiff concedes that her negligence claim would be

barred under Kansas law. Plaintiff, however, contends that dismissal is inappropriate

because the complaint does not establish on its face that Kansas law applies to her claim.

As argued by plaintiff, she suffered abuse not only in Kansas, but also in Arizona, Missouri

and Nevada and the statute of limitations has not expired in any of these other states.

       Typically, a federal court sitting in diversity or exercising supplemental jurisdiction

over state law claims in a federal question lawsuit must apply the substantive law of the

state in which it sits. BancOklahoma Mortg. Corp. v. Capital Title Co., 194 F.3d 1089,

1103 (10th Cir. 1999) (The rule in diversity cases that the federal court “applies the

substantive law . . . of the forum state . . . also applies when a federal court exercises

supplemental jurisdiction over state law claims in a federal question lawsuit.”). This case,

however, was transferred to this court from the Western District of Missouri under 28

U.S.C § 1404(a). See Doc. 12. Thus, the law of the transferor court’s forum state—here,

Missouri—applies. See Van Dusen v. Barrack, 376 U.S. 612, 639 (1964).

       Missouri deems statutes of limitations issues procedural and, thus, governed by

Missouri law. Alvarado v. H&R Block, Inc., 24 S.W.3d 236, 241 (Mo. Ct. App. 2000).

But when a cause of action “originates” in a state other than Missouri, Missouri applies the

foreign state’s statute of limitations through Missouri’s borrowing statute:



                                              8
      Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 9 of 15




       Whenever a cause of action has been fully barred by the laws of the state,
       territory or country in which it originated, said bar shall be a complete
       defense to any action thereon, brought in any of the courts of this state.

Id. at 241-42 (quoting Mo. Rev. Stat. § 516.190).1 In its motion to dismiss, USTA contends

that plaintiff’s negligence cause of action “originated” in Kansas, triggering an application

of Missouri’s borrowing statute, which would then bar the claim. As explained by the

Missouri Court of Appeals in Alvarado, the term “originated” as used in § 516.190 is

synonymous with “accrued” as used in § 516.100. Id. at 242. That section, in turn,

provides that a “cause of action shall not be deemed to accrue when the wrong is done or

the technical breach of contract or duty occurs, but when the damage resulting therefrom

is sustained and is capable of ascertainment.” Id. (quoting § 516.100). In Alvarado, the

court clarified that “[d]amage is sustained and capable of ascertainment when it can be

discovered or made known, not when the plaintiff actually discovers the injury or wrongful

conduct, even though the amount of damage is unascertained.” Id. at 242 (emphasis in

original). In applying this test, Missouri courts have held that a cause of action accrues

when an injury is complete as a legal injury, which occurs when the plaintiff could have

successfully maintained the action. Id.

       Significantly, the court in Alvarado emphasized that § 516.100 “not only determines

when a cause of action accrues but also where it accrues for the purpose of applying the



1
 If the foreign state’s statute of limitations bars the action, Missouri’s borrowing statute
bars the action in Missouri as well. Alvarado, 24 S.W.3d at 242. In other words, the
borrowing statute constitutes a codification of a conflicts-of-law rule such that no
conflicts-of-law question is presented when § 516.190 is involved. Id. (citations
omitted).
                                              9
     Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 10 of 15




borrowing statute, § 516.190.” Id. (emphasis in original) (citations omitted). The cause

arises where and when the final significant event that is essential to a suable claim occurs.

Id. In its motion, USTA summarily asserts that plaintiff’s negligence claim “originated”

in Kansas because plaintiff “first came into contact with Mr. Haultain through her training

and membership at the Kansas City Racquet Club in Merriam, Kansas.” Defendant USTA

has made no effort to analyze where plaintiff’s negligence claim originated pursuant to the

law as outlined in Alvarado. Clearly, defendant does not suggest that the “final significant

event” essential to plaintiff’s negligence claim occurred at the racquet club. In its reply

brief, defendant USTA asserts for the first time that plaintiff’s claim originated in Kansas

because plaintiff presumably was at her Kansas residence when Coach Haultain began

texting her in the evenings and soliciting a sexually exploitive relationship. According to

USTA, Coach Haultain’s solicitation of nude photos from plaintiff was the final significant

event essential to her negligence claim “as evidenced by his conviction and sentencing for

solicitation of nude photos from Plaintiff.”

       This argument ignores the fact that plaintiff’s negligence claim is not based on

Coach Haultain’s solicitation of photos and is not couched in terms of USTA’s failure to

protect plaintiff from that solicitation.      Plaintiff’s negligence claim instead focuses

primarily on defendant USTA’s failure to protect plaintiff from sexual abuse at the hands

of one of its certified coaches during and in relation to USTA-sanctioned tournaments.

While those text messages may have played a critical role in Coach Haultain’s

manipulation of plaintiff and may have served as a catalyst for the abuse, plaintiff did not

have a suable claim for failure to protect against sexual abuse until Coach Haultain’s

                                               10
     Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 11 of 15




conduct escalated beyond those text messages—in all likelihood when he began physically

assaulting plaintiff. Viewing plaintiff’s negligence claim through this lens, it is plausible

that the “final significant event” essential to her claim occurred in a state other than Kansas.

In other words, it is not apparent from the face of the complaint that plaintiff’s negligence

claim originated in Kansas and, accordingly, the court must deny USTA’s motion to

dismiss plaintiff’s negligence claim. See Dummar v. Lummis, 543 F.3d 614, 619 (10th Cir.

2008) (statute of limitations issue may be resolved on 12(b)(6) motion where application

of the statute of limitations is apparent on the face of the complaint).



TVPRA Claim

       Plaintiff also asserts a claim against defendant USTA under the civil liability

provision of the Trafficking Victims Protection Reauthorization Act (“TVPRA”), 18

U.S.C. § 1595. Specifically, plaintiff alleges that defendant USTA violated 18 U.S.C. §

1589’s prohibition on forced labor or services. Section 1589 provides the following:

       (a) Whoever knowingly provides or obtains the labor or services of a person
       by any one of, or by any combination of, the following means—

       (1) by means of force, threats of force, physical restraint, or threats of
       physical restraint to that person or another person;

       (2) by means of serious harm or threats of serious harm to that person or
       another person;

       (3) by means of the abuse or threatened abuse of law or legal process; or

       (4) by means of any scheme, plan, or pattern intended to cause the person to
       believe that, if that person did not perform such labor or services, that person
       or another person would suffer serious harm or physical restraint shall be
       punished as provided under subsection (d).

                                              11
     Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 12 of 15




       (b) Whoever knowingly benefits, financially or by receiving anything of
       value, from participation in a venture which has engaged in the providing or
       obtaining of labor or services by any of the means described in subsection
       (a), knowing or in reckless disregard of the fact that the venture has engaged
       in the providing or obtaining of labor or services by any of such means, shall
       be punished as provided in subsection (d).

Thus, one can violate the statute either as a primary offender or, as reflected in subsection

(b), by benefiting from participation in a “venture” with the primary offender. Bistline v.

Parker, 918 F.3d 849, 871 (10th Cir. 2019). Here, plaintiff alleges that defendant USTA

is liable under § 1589(b) because it benefitted from participation in a venture with Coach

Haultain who, in turn, was engaged in prohibited conduct under § 1589 of the TVPRA.

       The parties agree that plaintiff, to state a claim under § 1589(b) of the TVPRA

against defendant USTA, must allege facts plausibly showing that USTA knew or

recklessly disregarded the fact that Coach Haultain was abusing plaintiff. See Bistline, 918

F.3d at 875-76 (complaint adequately stated claim for venture liability under 1589(b) where

allegations plausibly showed that defendants had ample notice of illegal activities and were

well aware of crimes being committed against plaintiffs); Ricchio v. McLean, 853 F.3d

553, 555-56 (1st Cir. 2017) (complaint adequately stated § 1589(b) claim against motel

owners where allegations plausibly alleged that owners were aware of a woman being held

against her will and sexually abused while in their hotel); H.H. v. G6 Hospitality, LLC,

2019 WL 6682152, at *3 (S.D. Ohio Dec. 6, 2019) (denying 12(b)(b) motion with respect

to § 1589(b) claim where plaintiff alleged that defendants were on notice about the

prevalence of sex trafficking generally at their hotels and failed to take adequate steps to

train staff in order to prevent its occurrence and alleged facts specific to her own sex


                                             12
     Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 13 of 15




trafficking, including a number of signs she alleges should have alerted staff to her

situation, and specific incidents in which hotel staff observed her abuse and failed to report

it); Gilbert v. United States Olympic Committee, 423 F. Supp. 3d 1112, 1131 (D. Colo.

Sept. 27, 2019) (female taekwondo athletes stated § 1589(b) claim against national

governing body for taekwondo where plaintiffs alleged that they reported coach’s abuse to

defendant).

       Defendant USTA moves to dismiss this claim on the grounds that plaintiff has not

alleged facts plausibly showing that USTA knew or recklessly disregarded the fact that

Coach Haultain was sexually abusing plaintiff. As highlighted by defendant, plaintiff does

not allege that she ever notified USTA about Coach Haultain’s conduct and she does not

allege that anyone employed by USTA witnessed Coach Haultain’s conduct or otherwise

had any reason to know about Coach Haultain’s conduct. And even aside from Coach

Haultain’s specific conduct against plaintiff, there are no allegations in the complaint that

the USTA generally was aware of sexual abuse occurring within USTA or occurring at

USTA-sanctioned tournaments or that USTA was aware that Coach Haultain abused any

other athletes.

       Plaintiff does not dispute that the allegations in the complaint do not plausibly

suggest that plaintiff notified USTA about Coach Haultain’s conduct or that USTA

witnessed Coach Haultain’s conduct. Plaintiff’s theory of constructive knowledge is that

“the entire premise of elite sport serving as a petri dish for predator coaches to flourish has

been well known since at least the second half of the Twentieth Century.” Plaintiff points

to sexual abuse cover-ups in United States Swimming and United States Gymnastics and

                                              13
        Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 14 of 15




generally asserts that sexual abuse within USOC-controlled sports is an “undeniable

epidemic.” Plaintiff argues that it is reasonable to infer from this rampant sexual abuse in

other sports that USTA knew that Coach Haultain was abusing plaintiff. Plaintiff directs

the court to no cases supporting the inference she suggests and it is simply too attenuated

to be reasonable. The only case offered by plaintiff in her submissions is Gilbert v. United

States Olympic Committee, 423 F. Supp. 3d 1112 (D. Colo. Sept. 27, 2019). In that case,

however, the defendant’s 12(b)(6) motion was denied because the plaintiffs specifically

alleged in support of their § 1589(b) claim that they complained to the defendant about

sexual abuse at the hands of their coach and that the defendant purposefully delayed

investigating those complaints so that the coach could participate in the 2016 Olympic

Games. Id. at 1131, 1149. Plaintiff’s allegations here are not remotely similar and the

court has uncovered no cases supporting the inference proposed by plaintiff.       Because

plaintiff has failed to allege facts plausibly showing that defendant USTA knew or

recklessly disregarded the fact the Coach Haultain was abusing plaintiff, her claim

necessarily fails. Defendant USTA’s motion to dismiss this claim is granted.



         IT IS THEREFORE ORDERED BY THE COURT THAT defendant United

States Tennis Association’s motion to dismiss (doc. #6) is granted in part and denied in

part.



         IT IS SO ORDERED.



                                            14
Case 2:20-cv-02422-JWL-TJJ Document 22 Filed 10/30/20 Page 15 of 15




 Dated this 30th day of October, 2020, at Kansas City, Kansas.

                                          s/ John W. Lungstrum
                                          John W. Lungstrum
                                          United States District Judge




                                     15
